--------------------------------------------------------------------------------

Exhibit 10.4
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 30th day
of September, 2015 by and between KONARED CORPORATION, a Nevada corporation (the
“Company”), and GEMINI MASTER FUND, LTD. a Cayman Islands Corporation. liability
company (the “Investor”).
 
WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investor wishes to purchase, and the Company wishes
to sell a subordinate promissory note in the original principal amount of
$150,000, in the form attached hereto as Exhibit A (the “Note”),  and (ii) a
common stock purchase warrant, in the form attached hereto as Exhibit B (the
“Warrant”), which Warrant shall initially be exercisable for up to 1,875,000
Common Shares (as exercised, collectively, the “Warrant Shares”), at an exercise
price of $0.08 per Warrant Share, subject to adjustment, until 5:00 p.m.
(Eastern  time) on the date of expiration of the Warrant, which is five (5)
years following the Closing Date (as defined herein);
 
WHEREAS, the parties have agreed that the obligation to repay the Note shall be
an unsecured obligation of the Company; and
 
WHEREAS, the Note, the Warrant and the Warrant Shares, are collectively referred
to herein as the “Securities” and the offering contemplated hereby is referred
to herein as the “Offering”.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.             Purchase and Sale of Note and Warrant.  On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement, the
Investor hereby agrees to purchase, and the Company hereby agrees to sell and
issue, the Note and the Warrant.
 
2.             Purchase Price. The aggregate purchase price for the Note and the
Warrant to be purchased by the Investor at the Closing shall be $150,000 (the
“Purchase Price”). The Note will be issued with an original issue discount of
10%.  At the Closing, the Investor shall fund the Purchase Price of $135,000 by
wire transfer of immediately available funds to the account specified in writing
by the Company prior to the date hereof.
 
3.             The Closing.  Subject to the conditions set forth below, the
purchase and sale of the Note and Warrant shall take place at the offices of
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor New York, New York
10006, on the date hereof (the “Closing” and the “Closing Date”).  At the
Closing, the Company shall deliver to the Investor: (i) this Agreement duly
executed by the Company, (ii) the Note purchased hereby duly executed by the
Company and registered in the name of the Investor, and (iii) the Warrant
purchased hereby duly executed by the Company and registered in the name of the
Investor. At the Closing, the Investor shall deliver to the Company (x) this
Agreement duly executed by the Investor and (y) the Purchase Price for the Note
and Warrant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.             Closing Conditions; Certain Covenants.
 
4.1           Conditions to the Investor’s Obligations.  The obligation of the
Investor to purchase the Note and Warrant to be issued to the Investor at the
Closing is subject to the fulfillment, to the Investor’s reasonable
satisfaction, prior to or at the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all respects on the date hereof (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date).
 
(b)           Covenants.  The Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.
 
(c)           Note and Warrant.  At the Closing, the Company shall have duly
executed and delivered to the Investor the Note and Warrant purchased hereby, in
each case duly executed by the Company and registered in the name of the
Investor.
 
(d)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(e)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to the
Investor, and the Investor shall have received all such counterpart originals or
certified or other copies of such documents as it may reasonably request.
 
(f)            No Consents.  The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.
 
4.2           Conditions to the Company’s Obligations.  The obligation of the
Company to sell and issue the Note and Warrant to the Investor at the Closing is
subject to the fulfillment, to the Company’s reasonable satisfaction, prior to
or at the Closing, of each of the following conditions:
 
(g)           Representations and Warranties.  The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all respects on the date hereof (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date).
 
(h)           Purchase Price.  At the Closing, the Investor shall have tendered
to the Company the Purchase Price by wire transfer of immediately available
funds to the account specified in writing by the Company prior to the date
hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(i)             No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(j)             Proceedings and Documents.  All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be satisfactory in substance and form to the Company
and the Company shall have received all such counterpart originals or certified
or other copies of such documents as the Company may reasonably request.
 
4.3           Securities Law Disclosure; Publicity.  The Company shall, by 8:00
a.m. (Eastern time) on the business day immediately following the date hereof,
issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby, and including the form of this Agreement as an
exhibit thereto (the “Current Report”).  From and after the issuance of the
Current Report, the Company represents to the Investor that the Company shall
have publicly disclosed all material, non-public information delivered to the
Investor by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement. In addition, effective upon the filing of the
Current Report, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate. The
Company shall not, and the Company shall cause each of its Subsidiaries and each
of its and their respective officers, directors, employees and agents not to,
provide the Investor with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Investor (which may be granted or withheld
in the Investor’s sole discretion). To the extent that the Company or any Person
acting on its behalf delivers any material, non-public information to the
Investor (as determined in the reasonable good faith judgment of the Investor)
without the Investor’s consent, (i) the Company hereby covenants and agrees that
the Investor shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, such material, non-public information, and
(ii) in addition to any other remedy provided herein or in the Note or Warrant,
the Investor shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 24 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor, and the Company shall
have failed to publicly disclose such material, non-public information within
such time period. The Company shall afford the Investor and its counsel with a
reasonable opportunity to review and comment upon, shall consult with the
Investor and its counsel on the form and substance of, and shall give due
consideration to all such comments from the Investor or its counsel on, any
press release, Commission filing or any other public disclosure made by or on
behalf of the Company relating to the Investor, its purchases hereunder or any
aspect of this Agreement or the transactions contemplated hereby, prior to the
issuance, filing or public disclosure thereof, and the Company shall not issue,
file or publicly disclose any such information to which the Investor shall
object. For the avoidance of doubt, the Company shall not be required to submit
for review any such disclosure contained in periodic reports filed with the
Commission under the Exchange Act if it shall have previously provided the same
disclosure for review in connection with a previous filing.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.4           Legends.  The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144 (as defined below), to the Company or to an affiliate of the Investor, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  The Investor understands that the
Securities, except as set forth below, shall bear any legends as required by
applicable state securities or “Blue Sky” laws in addition to a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), unless otherwise required by state securities
or “blue sky” laws, at such time as (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act, or (iii) such holder provides the Company and its legal
counsel with reasonable assurance in writing that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A.  In furtherance of
the foregoing, the Company agrees that, following the effective date of a
registration statement covering the resale of such Securities or at such time as
such legend is not required pursuant to this Section 4.4, the
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Company shall, no later than three Trading Days following the delivery by the
Investor to the Company or the Company’s transfer agent of a certificate
representing the  Warrant Shares, as applicable, issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), either: (A) issue
and deliver (or cause to be issued and delivered) to the Investor a certificate
representing such Warrant Shares that is free from all restrictive and other
legends or (B) cause the Company’s transfer agent to credit the Investor’s or
its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of Common Shares equal to the number of  Warrant Shares
represented by the certificate so delivered by the Investor. If the Company
fails on or prior to the Legend Removal Date to either (i) issue and deliver (or
cause to be issued and delivered) to the Investor a certificate representing
the  Warrant Shares that is free from all restrictive and other legends or (ii)
cause the Company’s transfer agent to credit the balance account of the Investor
or its designee at DTC through its Deposit/Withdrawal at Custodian (DWAC) system
with a number of Common Shares equal to the number of Warrant Shares represented
by the certificate delivered by the Investor pursuant hereto, then, in addition
to all other remedies available to the Investor, the Company shall pay in cash
to the Investor on each day after the Legend Removal Date that the issuance or
credit of such shares is not timely effected an amount equal to 1.0% of the
product of (A) the sum of the number of  Warrant Shares not issued to the
Investor on a timely basis and to which the Investor is entitled and (B) the
VWAP for the five Trading Day period immediately preceding the Legend Removal
Date. In addition to the foregoing, if the Company fails to so properly deliver
such unlegended certificates or so properly credit the account of the Investor
or its designee at DTC by the Legend Removal Date, and if on or after the Legend
Removal Date the Investor purchases (in an open market transaction or otherwise)
Common Shares to deliver in satisfaction of a sale by the Investor of Warrant
Shares that the Investor anticipated receiving from the Company without any
restrictive legend, then the Company shall, within three Trading Days after the
Investor’s request, pay cash to the Investor in an amount equal to the
Investor’s total purchase price (including brokerage commissions, if any) for
the Common Shares so purchased, at which point the Company’s obligation to
deliver a certificate or credit the Investor’s or its designee’s account at DTC
for such Warrant Shares shall terminate and such shares shall be cancelled.
 
5.             Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules or the Public Reports (as defined herein),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to the Investors:
 
5.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.
 
5.2           Capitalization and Voting Rights.  The authorized capital stock of
the Company and the shares thereof issued and outstanding were as set forth in
the Public Reports (as defined in Section 5.6 hereof) as of the dates reflected
therein. As of the date hereof, there are  97,019,636 Common Shares issued and
outstanding. All of the outstanding Common Shares have been duly authorized and
validly issued, and are fully paid and nonassessable. Except as set forth in the
Public Reports and this Agreement, there are no agreements or arrangements under
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
which the Company is obligated to register the sale of any securities under the
Securities Act. Except as set forth in the Public Reports, no Common Shares are
entitled to preemptive rights and there are no outstanding debt securities and
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of capital stock of the Company
other than those issued or granted in the ordinary course of business pursuant
to the Company’s equity incentive and/or compensatory plans or arrangements.
Except for customary transfer restrictions contained in agreements entered into
by the Company to sell restricted securities or as set forth in the Public
Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Public Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Closing Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the Public Reports,
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities or this
Agreement or the consummation of the transactions described herein or therein.
 
5.3           Authorization; Enforcement.  All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Note and the
Warrant, and the performance of all obligations of the Company, and the
authorization (or reservation for issuance), sale and issuance of the Note, the
Warrant, and the Warrant Shares, have been taken on or prior to the date
hereof.  Each of this Agreement, the Note and the Warrant has been duly executed
by the Company and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
5.4           Valid Issuance of the Securities; Reservation of Common
Shares.  The Note and the Warrant are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, and free
and clear of all Liens imposed by the Company other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws.  The Warrant Shares when issued and delivered in accordance with the terms
of this Agreement and the Warrant for the consideration expressed herein and
therein, will be duly and validly issued, fully paid and non-assessable and free
and clear of all Liens imposed by the Company other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. As of the Closing, the Company has reserved from its duly authorized
capital stock not less than 150% of the  maximum number of Warrant Shares
issuable upon exercise of the Warrant (without taking into account any
limitations on the exercise of the Warrant set forth therein).
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
5.5           Offering.  Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and sale of
the Securities, as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws.  Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.
 
5.6           Public Reports.  The Company is current in its filing obligations
under the 1934 Act, including without limitation as to its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively, the “Public Reports”).  The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading.  The financial statements included within
Company’s Annual Report on Form 10-K for the year ended December 31, 2014 and
for each quarterly period thereafter (the “Financial Statements”) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated and with each
other, except that unaudited Financial Statements may not contain all footnotes
required by generally accepted accounting principles.  The Financial Statements
fairly present, in all material respects, the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of unaudited Financial Statements to normal year-end audit
adjustments.
 
5.7           Compliance With Laws.  The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation. The Company is
not in violation of the requirements of the Trading Market and has no knowledge
of any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Shares in the foreseeable future.
 
5.8           Violations.  The consummation of the transactions contemplated by
this Agreement and all other documents and instruments required to be delivered
in connection therewith will not result in or constitute any of the
following:  (a) a violation of any provision of the articles of incorporation,
bylaws or other governing documents of the Company; (b) a violation of any
provisions of any applicable law or of any writ or decree of any court or
governmental instrumentality; (c) a default or an event that, with notice or
lapse of time or both, would be a default, breach, or violation of a lease,
license, promissory notes, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
the Company is a party or by which the Company or its property is bound; (d) an
event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company.
 
5.9           Consents; Waivers.  No consent, waiver, approval or authority of
any nature, or other formal action, by any Person, or any agency, bureau or
department of any government or any subdivision thereof, not already obtained,
is required in connection with the execution and delivery of this Agreement by
the Company or the consummation by the Company of the transactions provided for
herein.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
5.10         Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.
 
5.11         Absence of Litigation. Except as disclosed in the Company’s Public
Reports, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Shares or any of the Company’s officers or
directors in their capacities as such.
 
5.12         Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the Public Reports, except as specifically disclosed in a
subsequent Public Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
 
5.13         Intellectual Property.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  The Company has not
received a notice (written or otherwise) that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within two (2) years from the date of this
Agreement.  The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect.  To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
5.14         Registration Rights.  Other than VDF FutureCeuticals, Inc., and
Lincoln Park Capital Fund, LLC, no Person has any right to cause the Company to
effect the registration under the 1933 Act of any securities of the Company.
 
5.15         Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.   The press releases disseminated by the Company during
the twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that the Investor does not
make nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 6 hereof.
 
5.16         No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.
 
5.17         No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Investor) relating to or arising out of the
transactions contemplated hereby. Neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the offer or sale of the Securities.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
5.18         Bankruptcy Status; Indebtedness.  Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. Schedule 5.18 sets forth as of
the date hereof all outstanding secured and unsecured Indebtedness (as defined
below) of the Company or any of its Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed (other than trade
accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments due under leases required to be capitalized in
accordance with GAAP.  The Company is not in default with respect to any
Indebtedness. The Company and its Subsidiaries, individually and on a
consolidated basis, are not, and after giving effect to the transactions
contemplated hereby to occur at the Closing will not be, Insolvent (as defined
below). “Insolvent” means, (I) with respect to the Company and its Subsidiaries,
on a consolidated basis, (i) the present fair saleable value of the Company’s
and its Subsidiaries’ assets is less than the amount required to pay the
Company’s and its Subsidiaries’ total Indebtedness (as defined below), (ii) the
Company and its Subsidiaries are unable to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company and its Subsidiaries intend to incur
or believe that they will incur debts that would be beyond their ability to pay
as such debts mature; and (II) with respect to the Company and each Subsidiary,
individually, (i) the present fair saleable value of the Company’s or such
Subsidiary’s (as the case may be) assets is less than the amount required to pay
its respective total Indebtedness, (ii) the Company or such Subsidiary (as the
case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company or such Subsidiary (as the case may
be) intends to incur or believes that it will incur debts that would be beyond
its respective ability to pay as such debts mature. Neither the Company nor any
of its Subsidiaries has engaged in any business or in any transaction, and is
not about to engage in any business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital.
 
5.19         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
5.20         Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and that the Investor is not (i) an officer or
director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the Common Shares (as
defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that the Investor is
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
not acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby, and any advice given by the Investor or any of
its representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Investor’s purchase
of the Securities. The Company further represents to the Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
5.21         Shell Company Status. The Company is not a shell company (as
defined in Rule 405 under the Securities Act) and has not been a shell company
since October 4, 2013. The Company has filed “Form 10 information” with the
Commission as described pursuant to Rule 144 under the Securities Act and at
least 12 months has passed since such “Form 10 information” was filed with the
Commission.
 
5.22         Dilutive Effect. The Company acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrant in accordance with this
Agreement, the Note and the Warrant is absolute and unconditional, regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
 
5.23         Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the articles of incorporation, bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Investor as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Shares or a change in control of the Company or any of its Subsidiaries.
 
5.24         Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the business
in which the Company is engaged. The Company has not been refused any insurance
coverage sought or applied for, and the Company has no reason to believe that it
will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
5.25         Employee Relations.  The Company is not a party to any collective
bargaining agreement and does not employ any member of a union. The Company
believes that its relations with its employees are good. No executive officer
(as defined in Rule 501(f) promulgated under the 1933 Act) or other key employee
of the Company has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. No
executive officer or other key employee of the Company is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company to any liability with respect to any of the
foregoing matters.  The Company is in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
5.26         Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property, and have good and marketable title to
all personal property, owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.
 
5.27         Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
5.28         Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim.  The Company
is not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the U.S. Internal Revenue Code of 1986,
as amended (the “Code”).
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
5.29         Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
the Investor hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.
 
5.30         Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
5.31         Illegal or Unauthorized Payments; Political Contributions.  Neither
the Company nor any of its Subsidiaries nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.
 
5.32         Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
 
5.33         Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.
 
5.34         U.S. Real Property Holding Corporation.  Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon the Investor’s request.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
5.35         No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event.
 
5.36         Ranking of Note. With the exception of the Senior Convertible Note
previously issued to VDF FutureCeuticals, Inc. (the “VDF Note”), the Promissory
Note issued to Solait Corp (the "Solait Note"), and the Senior Convertible Note
issued to Lincoln Park Capital Fund, LLC (the "LPC Note"), no Indebtedness of
the Company, at the Closing, will be senior to  the Note in right of payment,
whether with respect to payment or redemptions, interest, damages, upon
liquidation or dissolution or otherwise.
 
6.             Representations and Warranties of the Investor.  The Investor
hereby represents, warrants and covenants that:
 
6.1           Authorization.  The Investor has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.
 
6.2           No Public Sale or Distribution. The Investor is (i) acquiring the
Note and the Warrant, and  (ii) upon exercise of the Warrant will acquire the
Warrant Shares, in each case for its own account, not as a nominee or agent, and
not with a view towards, or for resale in connection with, the public sale or
distribution of any part thereof, except pursuant to sales registered or
exempted under the 1933 Act. The Investor is acquiring the Securities hereunder
in the ordinary course of its business. The Investor does not presently have any
contract, agreement, undertaking, arrangement or understanding, directly or
indirectly, with any individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof (a “Person”) to sell, transfer,
pledge, assign or otherwise distribute any of the Securities.
 
6.3           Accredited Investor Status; Investment Experience. The Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
6.4           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
6.5           Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.
 
6.6           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
6.7           Validity; Enforcement; No Conflicts. This Agreement has been duly
and validly authorized, executed and delivered on behalf of the Investor and
shall constitute the legal, valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“Blue Sky” laws) applicable to the Investor, except in the case of clause (ii)
above, for such conflicts, defaults or rights which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Investor to perform its obligations hereunder.
 
6.8           Organization and Standing. The Investor is a corporation duly
organized, validly existing and in good standing under the laws of the Cayman
Islands.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
7.             Use of Proceeds. The Company shall use the proceeds from the sale
of the Securities for general working capital purposes.
 
8.             Rule 144 Availability; Public Information.  At all times during
the period commencing on the Closing Date and ending at such time that all of
the Securities can be sold without the requirement to be in compliance with Rule
144(c)(1) under the 1933 Act and otherwise without restriction or limitation
pursuant to Rule 144 under the 1933 Act, the Company shall use its reasonable
best efforts to ensure the availability of Rule 144 under the 1933 Act to the
Investor with regard to the Warrant Shares, including compliance with Rule
144(c)(1) under the 1933 Act.  If, (i) at any time the Investor owns any
Securities, the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) under the 1933 Act (a “Public
Information Failure”), or (ii) the Company shall fail to take such action as is
reasonably requested by the Investor to enable the Investor to sell the Warrant
Shares pursuant to Rule 144 under the 1933 Act (including, without limitation,
delivering all such legal opinions, consents, certificates, resolutions and
instructions to the Company’s transfer agent as may be reasonably requested from
time to time by the Investor and otherwise fully cooperate with Investor and
Investor’s broker to effect such sale of securities pursuant to Rule 144 under
the 1933 Act), then, in either case, in addition to the Investor’s other
available remedies, the Company shall pay to a Investor, in cash, as liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to one percent (1.0%) of
the aggregate Purchase Price of the Investor’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investor to transfer the Warrant
Shares pursuant to Rule 144 under the 1933 Act.  The payments to which the
Investor shall be entitled pursuant to this Section 8 are referred to herein as
“Rule 144 Failure Payments.” Rule 144 Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Rule 144
Failure Payments are incurred and (ii) the third (3rd) Trading Day after the
event or failure giving rise to the Rule 144 Failure Payments is cured.
 
9.             Indemnification. In consideration of the Investor’s execution and
delivery of this Agreement and acquiring the Securities hereunder and in
addition to all of the Company’s other obligations under this Agreement, the
Note and the Warrant, the Company shall defend, protect, indemnify and hold
harmless the Investor and each holder of any Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Note or the Warrant, (b) any breach of any
covenant, agreement or obligation of the Company contained in any of this
Agreement, the Note or the Warrant, or (c) any cause of action, suit, proceeding
or claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Subsidiary) or which otherwise involves such Indemnitee that arises out of or
results from (i) the execution, delivery, performance or enforcement of any of
this Agreement, the Note or the Warrant, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (iii) the status of the Investor or holder of the
Securities either as an investor in the Company pursuant to the transactions
contemplated by this Agreement or as a party to this Agreement (including,
without limitation, as a party in interest or otherwise in any action or
proceeding for injunctive or other equitable relief). To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
 
10.           Listing; Blue Sky. The Company shall promptly secure the approval
for listing of  the maximum number of Warrant Shares issuable upon exercise of
the Warrant (without taking into account any limitations on the exercise of the
Warrant set forth therein) that may from time to time be issuable under the
terms of the Warrant, in each case on the Trading Market, if required by the
Trading Market. The Company shall not take any action which could be reasonably
expected to result in the delisting or suspension of the quotation of the Common
Shares on the Trading Market. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to, qualify the Securities for sale to the Investor at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, foreign, state and local laws, statutes, rules, regulations and the
like relating to the offering and sale of the Securities to the Investor. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 10.
 
11.           Reservation of Shares. So long as the Warrant remains outstanding,
the Company shall take all action necessary to at all times have authorized and
reserved for the purpose of issuance not less than 150% of the sum of the
maximum number of Warrant Shares issuable upon exercise of the Warrant (without
taking into account any limitations on the exercise of the Warrant set forth
therein).
 
12.           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
13.           Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.
 
14.           Restriction on Redemption and Cash Dividends. So long as the Note
is outstanding, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, any securities of the
Company without the prior express written consent of the Investor.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
15.           Corporate Existence. So long as the Note or Warrant is
outstanding, the Company shall not be party to any Fundamental Transaction (as
defined in the Note) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Note and the
Warrant.
 
16.           Limitation on Variable Rate and Section 3(a)(10) Transactions.
 
So long as the Note or Warrant is outstanding, the Company agrees not to enter
into any debt settlement agreements pursuant to Section 3(a)(10) of the
Securities Act of 1933.
 
So long as the Note or Warrant is outstanding, the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its Subsidiaries of Common Shares or Common Share Equivalents
(or a combination of units thereof) involving a Variable Rate Transaction, other
than in connection with an Exempt Issuance or with the prior written consent of
the Investor in its sole and absolute discretion. “Common Share Equivalents”
means any securities of the Company or its Subsidiaries which entitle the holder
thereof to acquire at any time Common Shares, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Shares. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
debt or equity securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional Common Shares or Common Share
Equivalents either (A) at a conversion price, exercise price or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the Common Shares at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Shares (including, without limitation, any “full ratchet”
or “weighted average” anti-dilution provisions) or (ii) enters into any
agreement, including, but not limited to, an “equity line of credit”,
“at-the-market offering” or other continuous offering or similar offering of
Common Shares or Common Share Equivalents, whereby the Company may sell Common
Shares or Common Share Equivalents at a future determined price, other than an
agreement with the Investor. “Exempt Issuance” means the issuance of (a) Common
Shares or options to employees, officers, directors or vendors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, (b) Common Shares issued upon conversion of the
VDF Note, or (c) securities issued pursuant to acquisitions or strategic
transactions approved by the Board of Directors or a majority of the members of
a committee of directors established for such purpose, provided that any such
issuance shall only be to an entity (or to the equity holders of an entity)
which is, itself or through its Subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.
 
 
18

--------------------------------------------------------------------------------

 
 
 
17.           Miscellaneous
 
17.1          Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
17.2          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
17.3          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
17.4          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next Trading
Day, (c) five (5) Trading Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company, to KonaRed Corporation, 1101 Via
Callejon #200, San Clemente, CA 92673-4230, Telephone Number (808) 212-1553,
Fax: (808) 442-9922, Attention: Shaun Roberts or John Dawe, with a copy (which
shall not constitute notice) to Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32nd Floor, New York, New York 10006, Telephone Number (212) 930-9700,
Fax (212) 930-9725, Attention: Gregory Sichenzia, Esq., and (b) in the case of
the Investor, to Gemini Master Fund, Ltd. 619 South Vulcan St., Encinitas, CA
92024, Telephone Number: 858.480.2828, Email:Steve@GeminiStrategies.com,
Attention: Steven Winters, with a copy (which shall not constitute notice) to
Pweisman@pweisman.com.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
17.5          Amendments and Waivers.  No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. No
provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.
 
17.6          Brokers or Finder’s Fees.  The Company shall indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a broker’s or finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
17.7          Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
17.8          Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
 
17.9          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.10        Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.
 
17.11        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
17.12        Fees and Expenses.  Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement. The Company shall
pay all transfer agent fees (including, without limitation, any fees required
for same-day processing of any instruction letter delivered by the Company and
any exercise notice delivered by a Investor), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
18.           Additional Defined Terms.  In addition to the terms defined
elsewhere in this Agreement, the Note and the Warrant, the following terms have
the meanings set forth in this Section 18:
 
18.1         “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
18.2         “Commission” means the United States Securities and Exchange
Commission.
 
18.3         “Common Shares” means the common stock, par value $0.001 per share,
of the Company.
 
18.4         “Liens” means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.
 
18.5         “Material Adverse Effect” means (i) a material adverse effect on
the legality, validity or enforceability of this Agreement, the Note or the
Warrant, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement, the Note or the Warrant.
 
18.6         “Registrable Securities” means (i) the Warrant Shares issuable upon
exercise of the Warrant (without taking into account any limitations on the
exercise of the Warrant set forth therein), and (ii) any capital stock of the
Company issued or issuable with respect to the  Warrant Shares, including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the Common Shares are exercised or
exchanged and shares of capital stock of a successor entity into which the
Common Shares are converted or exchanged.
 
18.7         “Subsidiary” means any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.
 
18.8         “Trading Day” means any day on which the Common Shares are traded
on the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Shares are scheduled to trade on the Trading Market for less
than 4.5 hours or any day that the Common Shares are suspended from trading
during the final hour of trading on the Trading Market (or if the Trading Market
does not designate in advance the closing time of trading on the Trading Market,
then during the hour ending at 4:00:00 p.m., Eastern time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
18.9         “Trading Market” means the OTCQB operated by the OTC Markets Group,
Inc. (or any nationally recognized successor thereto); provided, however, that
in the event the Company’s Common Shares are ever listed or traded on The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, the NYSE MKT, or the OTCQX operated by the OTC Markets
Group, Inc. (or any nationally recognized successor to any of the foregoing),
then the “Trading Market” shall mean such other market or exchange on which the
Company’s Common Shares are then listed or traded.
 
18.10       “VWAP” means the volume weighted average price (the aggregate sales
price of all trades of Common Shares during a Trading Day divided by the total
number of Common Shares traded during such Trading Day) of the Common Shares
during a Trading Day as reported by www.NASADAQ.com.
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 

  THE COMPANY           KONARED CORPORATION                  
 
By:
/s/ Shaun Roberts       Name: Shaun Roberts       Title: Chief Executive Officer
 

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
23

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 

  THE INVESTOR:          
GEMINI MASTER FUND
By: GEMINI STRATEGIES LLC, INC.
Its: Investment Manager
                 
 
By:
/s/ Steven Winters       Name: Steven Winters       Its:  President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 




EXHIBIT A


FORM OF NOTE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
25

--------------------------------------------------------------------------------

 


 
EXHIBIT B


FORM OF WARRANT


 


 


 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
26

--------------------------------------------------------------------------------

 
 


Schedule 5.18


INDEBTEDNESS
 
 
1.     Any amounts owed to VDF FutureCeuticals, Inc. under the Senior
Convertible Note issued January 14, 2014, including current balance and all
future transactions allowed under VDF Senior Convertible Note, currently with a
balance of: $312,670.
 
2.     Any amounts owed to Solait Corp under the Promissory Note issued June 5,
2015, currently with a balance of: $253,945.
 
3.     Any amounts owed to Lincoln Park Capital Fund, LLC under the Senior
Convertible Note issued August 18, 2015, currently with a balance of: $251,644.
 
4.     Any amounts owed to Black Mountain Equities Inc. under the Subordinated
Promissory Note issued September 30, 2015, currently with a balance of:
$108,000.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------